Citation Nr: 1627434	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for cervical spine disorder, to include cervical fusion L3-4, 4-5, 5-6.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and October 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board notes that the Veteran did not perfect his appeal as to the claim for service connection for right foot numbness.  See March 2014 Statement of the Case and March 2014 Substantive Appeal.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  The hearing transcript is associated with the claims file.  

The issue of entitlement to service connection for cervical spine disorder, to include cervical fusion, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2015 Board hearing, the Veteran withdrew his claim for service connection for a right shoulder condition.

2.  During the July 2015 Board hearing, the Veteran withdrew his claim for service connection for a left shoulder condition.

3.  The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right shoulder condition are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a left shoulder condition are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Service Connection for Right and Left Shoulder Disabilities

During his July 2015 Board hearing, the Veteran withdrew his appeal for two issues:  service connection for a right shoulder condition and service connection for a left shoulder condition.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The July 2015 hearing has been transcribed; thus it has been reduced to writing.  38 C.F.R. § 20.204(b).   The transcript includes the name of the Veteran, the applicable claim number, and the Veteran's statements that he wished to withdraw these claims.  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to service connection for a right and left shoulder condition is unwarranted, and the appeal of these claims is dismissed.  Id.

Service Connection for Tinnitus

Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including tinnitus, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran asserts that he was exposed to loud noises during service and that his tinnitus had its onset in service and has continued and worsened since that time.  See July 2015 Board Hearing Transcript.  He is currently diagnosed with tinnitus.  See May 2013 Private Medical Opinion.  The Veteran reported that his work as a diesel mechanic during service required close proximity to loud recurring noise such as engine noise without the use of hearing protection.  See July 2015 Board Hearing Transcript.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was mechanic, and the VA's Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for that MOS.  See M21-1 III.iv.4.B.3.c.  As such, acoustic trauma in service is conceded.  

As noted above, a layperson may opine on questions of diagnosis or etiology.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

Tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno, 6 Vet. App. at 469.  Thus, the Veteran's lay statements regarding tinnitus, if found to be credible, are competent and sufficient to establish existence of the disability during service, regardless of the cause.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.303(b).  In this case, the Veteran has repeatedly reported that his tinnitus began in service and has continued and worsened since that time.  See July 2015 Board Hearing Transcript; April 2015 Veteran's Substantive Appeal; March 2014 Notice of Disagreement.  While the Veteran reported a 2009 or 2010 onset during the October 2013 VA examination, his representative explained that he was confused during the examination.  In his April 2015 substantive appeal, the Veteran elaborated that the ringing in his ears started in service but that the ringing worsened in 2009 following another injury.

In addition, the Veteran cited the Mayo Clinic's website which explains that exposure to loud noise such as heavy equipment is a common source of noise-related hearing loss and tinnitus.  In a May 2013 statement, the Veteran's private otolaryngologist diagnosed tinnitus and opined that the Veteran incurred nerve hearing loss during service.  The otolaryngologist explained that the Veteran's separation audiogram showed development of sensorineural hearing loss not present in the entrance examination, which has worsened over the years.  The RO granted service connection for bilateral hearing loss in a March 2014 rating decision.

While the October 2013 VA examiner opined that there was no nexus between service and the Veteran's tinnitus, his opinion was based on the Veteran's stray comment regarding a 2009 or 2010 onset date.  As discussed above, the Veteran has since explained that his tinnitus has been present since service and that it worsened in 2009 or 2010.

There is no data available in the Veteran's service treatment records that documents the presence or absence of tinnitus in service.  When affording the Veteran the benefit of the doubt, the Board finds the Veteran's assertions as to the onset and duration of tinnitus to be credible.  

Given that the Veteran has competently and credibly reported experiencing tinnitus in service and since service, the evidence is at least in equipoise as to whether there is a positive nexus between the Veteran's current tinnitus and his in-service noise exposure.  As such, entitlement to service connection for tinnitus is warranted under the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

The claim for service connection for a right shoulder condition is dismissed.

The claim for service connection for a left shoulder condition is dismissed.

Service connection for tinnitus is granted.



REMAND

The Board finds that additional development is needed on the Veteran's claim for service connection for cervical spine disorder.

During the July 2015 Board hearing, the Veteran testified to two sources of injury during service.  He reported that he fell down a flight of stairs in the barracks during the Tet Offensive.  He also reported that he was hit in the neck and shoulders by the hatch of a M48 tank on several occasions during service when the hatch was improperly secured.  See also March 2014 Substantive Appeal.  He believes these incidents in service caused his current neck problems.  He reported he began seeking medical treatment for his neck condition within a year or two after service, and has had two surgeries.  A September 2013 VA treatment record noted the Veteran's prior multilevel discectomies and anterior interbody fusions and diagnosed the Veteran with multilevel spondylosis and facet arthrosis.  The Board finds that remand is appropriate in order to obtain VA examination and opinion regarding the etiology of any cervical spine disorders.

While the matter is on remand, the AOJ should obtain any updated private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another opportunity to identify the places at which he has received neck treatment in the years since service discharge in 1971 up until his 2001 surgery.  The records of any identified treatment should be sought.  

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address the etiology of his cervical spine disability.  The examiner should review the Veteran's electronic claims file in conjunction with his examination.  After conducting any necessary tests, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability had its onset in service, or is otherwise related to any disease or injury in service.

In so opining, the examiner should consider all medical and lay evidence, to include the Veteran's statements that he fell down a flight of stairs in the barracks during the 1968 Tet Offensive and that he was hit in the neck and shoulders by the hatch of a M48 tank on several occasions when the hatch was improperly secured.

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

3.  Then, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


